Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culvey et al. (US 2003/0188976 in IDS) in view of Biswas et al. (US 2013/0327361 in IDS).
Regarding claim 1, Culvey teaches a method of treating at least one of laundry or dishes in a treating chamber of an appliance, the method comprising: recirculating liquid through the treating chamber (146); removing particles greater than a predetermined size from the liquid during recirculation of the liquid (filter 152); and coagulating particles (154) greater than the predetermined size in the liquid during recirculation of the liquid. (Figs. 39-43 and [0203]-[0204]).
Culvey teaches that the solid liquid separation/removing particles is done via a filter and not a centrifugal separator as claimed. Biswas teaches that a solid liquid separation means for a recirculation circuit of a washing unit would be selected from filters or a centrifugal separation unit ([0054]-[0057]).  Thus, it would have been obvious to either replace the filter in Culvey with a centrifugal separator or add an equivalent solid liquid separation device like the centrifugal separator in Biswas as it is merely combining or substituting art recognized equivalent solid liquid separation means and one skilled in the art would have a reasonable expectation of success in doing so (MPEP 2144.06 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  ).
Regarding claim 2, it is noted that as the recirculation process in Culvey is a loop, each element/method step can be considered as both upstream and downstream of one another as the liquid exiting the coagulating step would feed the removing step while liquid exiting the removing step would also feed the coagulating step. Further, such an interpretation is consistent with the Applicant figures all showing that coagulating step is directly upstream of the centrifugal step but the fluid exiting the centrifugal step will pass through the coagulating step as well thereby showing the centrifugal step can be considered upstream of the coagulating step. 
Regarding claim 3, it is submitted that the coagulating step will cause coagulation of the particles regardless of the size.
Regarding claim 4, as stated in claim 1 above, it would have been obvious to combine known equivalents for the same purpose. As such, it would have been obvious to combine a centrifugal separator with a filter as claimed as Biswas recognizes that two as equivalents that are used for the same purpose. 
Regarding claim 8-9, Culvey teaches that the process can have a washing cycle and while not necessary, a rinsing cycle can be included to further remove contaminants ([0196] and [0202]-[203]). It is noted that Culvey teaches the coagulating step and the removing step are performed continuously and would happen during any of the cycles performed.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culvey et al. (US 2003/0188976 in IDS) in view of Biswas et al. (US 2013/0327361 in IDS) as applied to claim 4 above, and further in view of Bocchino et al. (US 2014/0283312).
Regarding claim 5, Culvey fails to teach storing the liquid for reuse. Bocchino teaches that in a washing cycle, storing the liquid during recirculation for reuse allows for a reduction of water consumption as well as a potential increase in cleaning performance ([0034]). As such, one skilled in the art would have found it obvious to store the liquid during the recirculation process in order to reduce water consumption and allow for a potential increase in cleaning performance.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culvey et al. (US 2003/0188976 in IDS) in view of Biswas et al. (US 2013/0327361 in IDS) as applied to claim 1 above, and further in view of Gao (US 2016/0176741).
Regarding claim 6, while modified Culvey teaches a centrifugal separating step, no draining of the particles separated during the centrifuging is taught. While it could be argued that a draining step would be inherent or implied as the solids would need to be removed in order to continue that centrifugal separating operation, such a step is not explicitly taught and would not necessarily be performed. Gao teaches that in a method that includes centrifuging (400 330) and electrocoagulation (320), the centrifuging step would also include drainage means  (shown in Fig. 4) in order to allow for removal of the solids separated from the liquid (claims 11 and 14; [0045]). As such, one skilled in the art would have found it obvious to provide a draining means/step in order to remove the solids separated from the liquid from the centrifugal separating apparatus. 
Regarding claim 7,  Culvey teaches that the process can have a washing cycle and while not necessary, a rinsing cycle can be included to further remove contaminants and that the water treated by the treatment means are used in both cycles ([0196] and [0202]-[203]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777